Order entered May 31, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00488-CR
                                      No. 05-13-00489-CR
                                      No. 05-13-00490-CR
                                      No. 05-13-00505-CR

                            LUIS ALFREDO JUAREZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 2
                                  Dallas County, Texas
        Trial Court Cause Nos. F10-35332-I, F11-35928-I, F11-35929-I, F11-35930-I

                                            ORDER
        The Court GRANTS appellant’s May 16, 2013 motion for substitution of counsel.

Christian T. Souza is substituted for Robert T. Baskett as appellant’s counsel of record.

        We DIRECT the Clerk to send all correspondence to Christian T. Souza, 4303 N.

Central Expressway, Dallas, Texas 75205; telephone: (214) 862-7462; telecopier: (214) 696-

0867.


                                                       /s/   LANA MYERS
                                                             JUSTICE